UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
ELIUHI NEUSTADT,
                                                                      No. 19 CV 11782-LTS-SDA
                                   Plaintiff,

                 -against-                                            ORDER OF DISMISSAL AS
                                                                      AGAINST EQUIFAX
                                                                      INFORMATION SERVICES, LLC
EQUIFAX INFORMATION SERVICES,
LLC, AMERICAN EXPRESS CO., and
CHRYSLER CAPITAL, LLC,

                                    Defendants.
-------------------------------------------------------x

                 The attorneys for the parties have advised the Court that this action has been or will

be settled as against a certain defendant only. Accordingly, it is hereby ORDERED that this action

is dismissed with prejudice as against Equifax Information Services, LLC and without costs to any

party, but without prejudice to restoration of the claims against that Defendant if settlement is not

achieved within thirty (30) days of the date of this Order. If a party wishes to restore the claims

or extend the time within which they may be settled, the party must make a letter application before

this thirty (30)-day period expires.

                 The parties are advised that if they wish the Court to retain jurisdiction in this matter

for purposes of enforcing any settlement agreement, they must submit the settlement agreement to

the Court to be so ordered.

        SO ORDERED.

Dated: New York, New York
       March 12, 2020


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge



EQUIFAX - ORDER.DOCX                                       VERSION MARCH 12, 2020                       1
